





 
TRANSITION CONSULTING SERVICES AGREEMENT


This Transition Consulting Services Agreement (the “Agreement”) is made
effective August 30, 2016 (the “Effective Date”), by and between Mike Yoshida
(“Employee”) and U.S. Auto Parts Network, Inc., its officers, directors,
employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, joint ventures, attorneys, successors and/or
assigns (collectively referred to as “Company”).
RECITALS
Employee is currently employed by the Company, and Employee and the Company
desire to end their employment relationship following the Effective Date and to
transition Employee to a part time consultant for a limited period of time as
set forth herein. As a demonstration of that desire, Employee shall resign
effective September 2, 2016 (the “Resignation Date”). In addition, on the
Resignation Date, Employee shall transition to a part-time consultant through
October 31, 2016 or such earlier date as determined by the Company (the
“Consultancy Termination Date”) pursuant to the terms of this Agreement (the
period between the Resignation Date and the Consultancy Termination Date, the
“Transition Period”). The Company expressly disclaims any wrongdoing or any
liability to Employee. This Agreement and compliance with it shall not be
construed as an admission by the Company of any liability or violation to the
rights of Employee or any other person or as a violation of any order, law,
statute duty or contract whatsoever as to Employee or any person.
AGREEMENTS
Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company agree, effective upon the date of
execution by Employee, as follows:
1.Consulting Services.


(a)Transition Period. On the Resignation Date, Employee hereby resigns as an
employee of the Company and any of its affiliates and subsidiaries and
transitions to a part-time consultant for the duration of the Transition Period.
During the Transition Period, Employee shall perform transitional accounting
services on an as requested basis by the Company’s Chief Financial Officer (the
“Consulting Services”) in an amount not to exceed twenty (20) hours per week
during the Transition Period. Employee shall devote his best efforts, attention
and energies to the business and interests of the Company while performing the
Consulting Services consistent with the terms of this Agreement. Notwithstanding
the foregoing, the Company may terminate the Consulting Services at any time
during the Transition Period upon written notice to Employee, following which
Employee’s Services (as defined in the Company’s 2007 Omnibus Incentive Plan)
shall cease.
(b)Compensation and Benefits. As consideration for Employee’s Consulting
Services during the Transition Period, Employee will be paid a rate of $112.96
per hour. Employee shall invoice Company monthly in arrears for the Consulting
Services. Payment for the Consulting Services shall be due thirty (30) days from
receipt of invoice. Following the Resignation Date, Employee shall also be
eligible to receive reimbursement for any reasonable business expenses incurred
prior to the Resignation Date in accordance with the Company’s standard
policies.


2.Tax Liability. Employee assumes full responsibility for any and all taxes,
interest and/or tax penalties that may ultimately be assessed upon any payments
made by Company provided hereunder. In the event that any taxing authority seeks
to collect taxes, interest and/or penalties from the Company on the





--------------------------------------------------------------------------------





consideration conveyed to Employee under this Agreement, Employee will hold the
Company harmless from any and all claims for such taxes, interest and/or tax
penalties and will indemnify the Company against any such tax-related claims.


3.Acknowledgment. The Company will pay Employee all regular salary, expenses,
commissions, distributions, and Company benefits due and owing as of the
Resignation Date, less appropriate withholdings and is not owed any monies
allowed, including but not limited to those required under the California Labor
Code, as of the Resignation Date. This sum is not consideration for this
Agreement. The Company will pay Employee for any vacation days that Employee has
accrued but has not used as of the Resignation Date. This sum is likewise not
consideration for this Agreement. Information regarding the transfer or
distribution of Employee’s USAP 401(k) Retirement Plan account (if applicable)
will be provided to Employee under separate cover by Fidelity Investments
Consideration following the Resignation Date. Employee further acknowledges and
agrees that the 17,087 Performance Restricted Stock Units (the “PRSU Awards”)
granted to him under the Performance Restricted Stock Unit Award Agreement,
dated January 21, 2016 (the “PRSU Agreement”) and any annual cash bonus related
thereto, shall be forfeited on the Resignation Date. Any outstanding option
awards granted to Employee shall continue to vest and remain outstanding in
accordance with their respective terms set forth in the option agreements issued
to Employee.
          
4.Non-Admission of Liability.
 
The Company hereby disclaims any wrongdoing against Employee. Indeed, Employee
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.
5.Release.


(a)Employee, on behalf of Employee, Employee’s spouse, successors, heirs, and
assigns, hereby forever relieves, releases, and discharges the Company as well
as its past, present and future officers, directors, administrators,
shareholders, employees, agents, successors, subsidiaries, parents, assigns,
representatives, brother/sister corporations, and all other affiliated or
related corporations, all benefit plans sponsored by the Company, and entities,
and each of their respective present and former agents, employees, or
representatives, insurers, partners, associates, successors, and assigns, and
any entity owned by or affiliated with any of the above (collectively, the
“Released Parties”), from any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs and expenses (including
but not limited to attorneys’ fees), damages, actions, and causes of action, of
whatever kind or nature, including but not limited to any statutory, civil,
administrative, or common law claims, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed, arising out of any act
or omission occurring before Employee’s execution of this Agreement, including
but not limited to any claims based on, arising out of, or related to Employee’s
employment with, or the transitioning of and/or ending of Employee’s employment
with the Company, any claims arising from rights under federal, state, and local
laws relating to the regulation of federal or state tax payments or accounting;
federal, state or local laws that prohibit harassment or discrimination on the
basis of race, national origin, religion, sex, gender, age, marital status,
bankruptcy status, disability, perceived disability, ancestry, sexual
orientation, family and medical leave, or any other form of harassment or
discrimination or related cause of action (including but not limited to failure
to maintain an environment free from harassment and retaliation, inappropriate
comments or touching and/or “off-duty” conduct of other Company employees);
statutory or common law claims of any kind, including but not limited to, any
alleged violation of Title VII of the Civil Rights Act of 1964, The Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
as amended; The Employee Retirement Income





--------------------------------------------------------------------------------





Security Act of 1971, as amended, The Americans with Disability Act of 1990, as
amended, the Age Discrimination in Employment Act, 29 U.S.C. Sections 621 et.
seq., the Workers Adjustment and Retraining Notification Act, as amended; the
Occupational Safety and Health Act, as amended, the Sarbanes-Oxley Act of 2002,
the California Family Rights Act (Cal. Govt. Code § 12945.2 et. seq.), the
California Fair Employment and Housing Act (Cal. Govt. Code § 12900 et. seq.),
statutory provision regarding retaliation/discrimination for filing a workers’
compensation claim under Cal. Labor Code § 132a, California Unruh Civil Rights
Act, California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any claims for severance pay, sick
leave, family leave, liability pay, overtime pay, vacation, life insurance,
health insurance, continuation of health benefits, disability or medical
insurance, or Employee’s 401(k) rights or any other fringe benefit or
compensation, including but not the PRSU Agreement, PRSU Awards, or any annual
cash bonus related thereto; any claim for damages or declaratory or injunctive
relief of any kind. The Parties agree and acknowledge that the release contained
in this Paragraph 5 does not apply to any vested rights Employee may have under
any 401(k) Savings Plan with the Company. Employee represents that at the time
of the execution of this Agreement; Employee suffers from no work-related
injuries and has no disability or medical condition as defined by the Family
Medical Leave Act. Employee represents that Employee has no workers’
compensation claims that Employee intends to bring against the Company. Employee
understands that nothing contained in this Agreement, including, but not limited
to, this Paragraph 5, will be interpreted to prevent Employee from filing a
charge with a governmental agency or participating in or cooperating with an
investigation conducted by a governmental agency, including the Equal Employment
Opportunity Commission. Employee further acknowledges that this release also
releases the Company for all claims of unpaid wages, including unpaid overtime
wages, related to Employee’s employment with the Company and subject to the
terms of this Agreement.
 
(b)Mistakes in Fact; Voluntary Consent. The Parties, and each of them, expressly
and knowingly acknowledges that, after the execution of this Agreement, the
Parties may discover facts different from or in addition to those that they now
know or believe to be true with respect to the claims released in this
Agreement. Nonetheless, this Agreement shall be and remain in full force and
effect in all respects, notwithstanding such different or additional facts and
Employee intends to fully, finally, and forever settle and release those claims
released in this Agreement. In furtherance of such intention, the release given
in this Agreement shall be and remain in effect as a full and complete release
of such claims, notwithstanding the discovery and existence of any additional or
different claims and each Parties assume the risk of misrepresentations,
concealments, or mistakes, and if the Parties should subsequently discover that
any fact relied upon in entering into this Agreement was untrue, that any fact
was concealed, or that Employee’s understanding of the facts or law was
incorrect, Employee shall not be entitled to set aside this Agreement or the
settlement reflected in this Agreement or be entitled to recover any damages on
that account.


(c)Section 1542 of the California Civil Code. Employee expressly waives any and
all rights and benefits conferred upon Employee by Section 1542 of the
California Civil Code, which states as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME





--------------------------------------------------------------------------------





OF EXECUTING THE RELEASE, WHICH IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY
AFFECTED EMPLOYEE’S SETTLEMENT WITH THE DEBTOR.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this General Release is intended to include in its effect, without
limitation, all claims Employee does not know or suspect to exist in Employee’s
favor at the time of signing this Agreement, and that this General Release
contemplates the extinguishment of any such claim. Employee warrants that
Employee has read this General Release, including this waiver of California
Civil Code section 1542, and that Employee has consulted counsel about this
Agreement and specifically about the waiver of section 1542, and that Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters into this Agreement. Employee acknowledges that Employee
may later discover facts different from or in addition to those Employee now
knows or believes to be true regarding the matters released or described in this
General Release, and even so Employee agrees that the releases and agreements
contained in this General Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts.
Employee assumes any and all risk of any mistake in connection with the true
facts involved in the matters, disputes, or controversies released or described
in this Agreement or with regard to any facts now unknown to Employee relating
thereto. Employee hereby expressly waives and relinquishes all rights and
benefits under the foregoing section and any law of any other jurisdiction of
similar effect with respect to Employee’s release of any unknown or unsuspected
claims herein.
Accordingly, Employee knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.
(d)No Lawsuits. Employee agrees to take any and all steps necessary to insure
that no lawsuit arising out of any claim released herein shall ever be
prosecuted by Employee or on Employee’s behalf in any forum, and hereby warrants
and covenants that no such action has been filed or shall ever be filed or
prosecuted. Employee also agrees that if any claim is prosecuted in Employee’s
name before any court or administrative agency that Employee waives and agrees
not to take any award or other damages from such suit to the extent permissible
under applicable law.


(e)Confidentiality / Non-disparagement. Employee agrees to keep the terms and
amounts of this Agreement confidential and agree not to disclose any such
information to any person other than Employee’s present or future attorneys,
accountants, tax advisors, immediate family, or as may be required in response
to a court order, subpoena, or valid inquiry by a government agency or
regulator. Employee further agrees that, if any information concerning the terms
of this Agreement is revealed as permitted by this paragraph, Employee shall
inform the recipient of the information that it is confidential. Employee agrees
to direct all requests for references to Human Resources Department. The
confidentiality obligations contained in this paragraph shall be in addition to
any other confidentiality agreements between the Parties. Notwithstanding the
foregoing, nothing in this Agreement shall be construed as precluding disclosure
where such disclosure is required and compelled by law. In the event that
Employee is required and compelled by law to disclose any such matters, Employee
will first give fifteen (15) days advance written notice (or, in the event that
it is not possible to provide fifteen (15) days written notice, as much written
notice as is possible under the circumstances) to the Company so that the
Company may present and preserve any objections that it may have to such
disclosure and/or seek an appropriate protective order. Employee acknowledges
and agrees that this paragraph is a material inducement to the Company’s
entering into this Agreement, and further acknowledges and agrees that any
breach of this paragraph shall be subject to a claim for damages or equitable





--------------------------------------------------------------------------------





relief (or both), including but not limited to injunctive relief. Additionally,
Employee agrees that Employee shall refrain from making any negative,
disparaging or derogatory comments about the Company, including but not limited
to, any public or private remarks or statements that would injure the business
or reputation of the Company, or its officers, managers, members, directors,
partners, agents or employees.


6.Confidential and Proprietary Information / Return of Company Property.
Employee acknowledges that as a result of Employee’s employment with the
Company, Employee has had access to the Company’s confidential and proprietary
business information, including, but not limited to, product information,
pricing strategies, vendor and supplier information, business plans, research
and development activities, manufacturing and marketing techniques,
technological and engineering data, processes and inventions, legal matters
affecting the Company and its business, customer and prospective customers
information, trade secrets, bid prices, contractual terms and arrangements,
prospective business transactions, and financial and business forecasts
(“Confidential Information”). Employee also acknowledges and reaffirms
Employee’s compliance and ongoing obligation to comply with that certain
Confidential Information and Invention Assignment Agreement, dated August 17,
2009, entered into with the Company, and that certain Confidentiality and
Non-Disclosure Agreement, dated August 17, 2009, entered into with the Company.
Confidential Information also includes information, knowledge or data of any
third party doing business with the Company that the third party has identified
as being confidential. Employee agrees not to use or to disclose to anyone any
Confidential Information at any time in the future without the prior written
authorization of the Company, unless ordered to do so by a court of competent
jurisdiction. In the event of any such court order, Employee agrees to promptly
notify the Company and to afford the Company the opportunity to take appropriate
legal action prior to Employee’s disclosure of any Confidential Information.
Employee understands and acknowledges that whether or not Employee signs this
Agreement, Employee has both a contractual and common law obligation to protect
the confidentiality of the Company’s trade secret information after the
termination of Employee’s employment for so long as the information remains
confidential. Employee further agrees to immediately return all Company property
in Employee’s possession, including but not limited to all materials, documents,
photographs, handbooks, manuals, electronic records, files, laptop computer,
cellular telephones, keys and access cards, no later than two days after the
Resignation Date and Employee certifies that Employee has not and will not
retain any Company property, trade secret or other operating or strategic
information, provided however, Employee make retain his Company provided
computer and phone during the Transition Period.
7.Non-solicitation. Employee will not directly or indirectly during the
Transition Period or for a period of one (1) year following the Consultancy
Termination Date, attempt to disrupt, damage, impair or interfere with the
Company's business by raiding or hiring any of the Company's employees or
soliciting any of them to resign from their employment by the Company, or by
disrupting the relationship between the Company and any of its consultants,
agents, representatives, vendors, customers and other business partners.
Employee acknowledges that this covenant is necessary to enable the Company to
maintain a stable workforce and remain in business.


8.Remedies. Employee understands and agrees that in the event Employee violates
any provision of this Agreement, including the provisions set forth in
Paragraphs 5, 6, or 7, then the Company shall have the right, among other
things, (a) to apply for and receive an injunction to restrain any violation of
this Agreement; and (b) to immediately terminate the Consulting Services. The
remedies available to the Company pursuant to this Paragraph 8 are in addition
to, and not in lieu of, any remedies which may be available under statutory
and/or common law relating to trade secrets and the protection of the Company’s
business interest generally.





--------------------------------------------------------------------------------





9.Nonassignment. Employee represents and warrants that Employee has not assigned
or transferred any portion of any claim or rights Employee has or may have to
any other person, firm, corporation or any other entity, and that no other
person, firm, corporation, or other entity has any lien or interest in any such
claim.


10.Consideration and Revocation Period. Employee may revoke Employee’s release
of claims, insofar as it extends to potential claims under the Age
Discrimination in Employment Act, by informing the Company of Employee’s intent
to revoke Employee’s release within seven (7) calendar days following Employee’s
execution of this Agreement. Employee understands that any such revocation must
be in writing and delivered by hand or by certified mail - return receipt
requested - within the applicable period to Human Resources Department, 16941
Keegan Avenue, Carson, California 90746. Employee understands that if Employee
exercises Employee’s right to revoke, then the Company will have no obligations
under this Agreement to Employee or to others whose rights derive from Employee.


The Agreement shall not become effective or enforceable, until the revocation
period identified above has expired. The terms of this Agreement shall be open
for acceptance by Employee for a period of twenty-one (21) calendar days.
Employee understands that Employee should, and the Company hereby advises
Employee to, consult with legal counsel regarding the releases contained herein
and to consider whether to accept the Company’s offer and sign the Agreement.
Employee acknowledges that it has been Employee’s decision alone whether or not
to consult with counsel regarding this Agreement. Employee acknowledges that no
proposal or actual change that Employee or Employee’s counsel makes with respect
to this Agreement will restart the 21-day period.
Employee acknowledges that Employee was permitted to use as much of the 21-day
consideration period as Employee wished prior to signing, but by Employee’s
signature below Employee acknowledges that Employee has chosen to voluntarily
execute this Agreement earlier and to waive the remaining days of such 21-day
period.
11.Miscellaneous Provisions


(a)Integration. This Agreement, together with that certain Confidential
Information and Invention Assignment Agreement, dated August 17, 2009, entered
into with the Company, and that certain Confidentiality and Non-Disclosure
Agreement, dated August 17, 2009, entered into with the Company, constitutes a
single, integrated written contract expressing the entire Agreement of the
parties concerning the subject matter referred to in this Agreement. No
covenants, agreements, representations, or warranties of any kind whatsoever,
whether express or implied in law or fact, have been made by any party to this
Agreement, except as specifically set forth in this Agreement. All prior and
contemporaneous discussions, negotiations, and agreements have been and are
merged and integrated into, and are superseded by, this Agreement.
(b)Modifications. No modification, amendment, or waiver of any of the provisions
contained in this Agreement shall be binding upon any party to this Agreement
unless made in writing and signed by both parties.


(c)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the other provisions of this Agreement will not be affected or impaired
thereby.







--------------------------------------------------------------------------------





(d)Non-Reliance on Other Parties. Except for statements expressly set forth in
this Agreement, no party has made any statement or representation to any other
party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation, or promise
of any other party, or of any representative or attorney for any other party, in
executing this Agreement or in making the settlement provided for in this
Agreement.


(e)Negotiated Agreement. The terms of this Agreement are contractual, not a mere
recital, and are the result of negotiations between the parties. Accordingly, no
party shall be deemed to be the drafter of this Agreement.


(f)Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the parties hereto
and each of them. In the case of the Company, this Agreement is intended to
release and inure to the benefit of any affiliated corporations, parent
corporations, brother-sister corporations, subsidiaries (whether or not wholly
owned), divisions, shareholders, officers, directors, agents, representatives,
principals, and employees.


(g)Applicable Law; Venue. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of California without taking into account
conflict of law principles. Employee and the Company agree to submit to personal
jurisdiction in the State of California and to venue in its courts. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


(h)Attorneys’ Fees. In the event suit is brought to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to receive, in
addition to any other relief, reasonable attorneys’ fees and costs.


(i)Restrictions on Selling Stock of Company. The Company and Employee agree that
from and after the Resignation Date, Employee will continue to be subject to the
Company’s insider trading policy until the Company’s first open trading window
following the Consultancy Termination Date.


(j)This Agreement may be executed via facsimile and in one or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument, binding on the parties.







--------------------------------------------------------------------------------





EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, THAT BY SIGNING THIS AGREEMENT,
EMPLOYEE HAS UTILIZED OR WAIVES THE 21-DAY CONSULTING PERIOD, AND THAT EMPLOYEE
SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.


ACCEPTED AND AGREED TO:


Employee:
 
U.S. Auto Parts Network, Inc.:
 
 
 
 
/s/ Michael Yoshida
 
/s/ Neil Watanabe
 
Signature
 
Signature
 
 
 
 
 
8/30/2016
 
8/30/2016
 
Date
 
Date
 










